Mr. Justice Niehaus delivered the opinion of the court. 2. Cokoners, § 3* — what is not within province of jury. It is not within the province of the coroner’s jury to fix the civil liability of any one growing out of an accident resulting in the death of an injured person. 3. Evidence, § 232* — what finding in coroner's verdict is inadmissible in action against railroad company for death of pedestrian. In an action against a railroad company to recover for the death of a pedestrian who was struck by one of defendant’s trains as it was passing through a village, that part of the coroner’s verdict containing a finding that the signal service was out of repair and that the speed of the train was excessive and in violation of the village ordinance, was inadmissible. 4. Coroners, § 3*- — what is proper finding at inquest over body of person hilled by railroad train. Where a person is killed accidentally by being run over or struck by a railroad train, the legitimate object of the coroner’s inquest is fulfilled by a finding that the death of deceased was caused by being run over or struck by a railroad train, without adjudicating whether it was due to any one’s negligence.